OFFICE OF THE ATTORNEY      GENERAL    OF T-
                           AUSTIN




Eonorable Marvin B. Post
County huditor
Yp-&    c;",;:
      .

Dear   Sir:

                       Opinion Xumber O-3593
                       Be: Can Yoakum County issue $10.300
                           tinii warrents to pay the brlanot
                           on a contract   for oompleting
                           Righwey 214~without rouoring
                           the  prc~isionr   or Article 2368a,
                           Revised Ciril Statutes or Texas)
         Ye ackncmledge receipt of pcxr letter  of recent date
Wherfh you rkqueet our ojh.ion on the above otated ~uuestlon.
The facts as wo understand tb*m afe substantially   es rollows;
          YoaW County ismiad~ +t50,000 bold*, dated April 1,
1940.    Said bonds a&e knclwo es the Yaakwn County, Team, Road
Bonde, Series 1940, voted and issued on the faith end oredit
oi Yoakm County, Texas, under A& by virtue of the proriaiolu
of tie Colletitution   and laws of the Sttts of Texas, partfoulu-
1~ Section 62, trtlole     3, of the Constitution,   and Chapter 16
of the General Law8 gassed by the Thirty-ninth       Legirlaturr    of’
Texan, at its First Called Seamion in 1926.        Said balbs UWC*
issued for the purpose of the aonstruotlon, maintemaoe           ud
operation    of naaad&mized,  gravelled or paved roads and turn-~
piker, or In a id thersot, in YoalcrapCounty Texas.        !Mg noun-
ty ie ntnf short 0r runds In the amount or 4le,soo on the ria
payment or a aontract let to Fare Highway 214 of said coountf.
Yoakum County now wishes to issue &lS,300 time waxra~tts to py
the balance of oom9ltting said Eighway 814 without ocmplying
with the term or Artlule 2366a.
       The Bond and $farrant Law of lQ31 (Artiole    2366a, R-C*%         ,
or Teraa)~ regulatesin generdl th~.,fi_mnoiag or pubtio ir “2:
mn$e by o~ties   3ihd priXv-iib,hb"the ste9s whloh 'WMt bs if4
prior to the lrmmncs      ot rvidenors   af i.adebtedmm       ?w maoh
lmpror0want8. &id iot pro idet tbt vrhan it i8 the i&ta8-
ticn   or the Sodrsiowrs’       1 ourt to lseue the      WIJMU&B r0r
tb 9ement oi ell or any psrt         of e oontrnot for publlo wwk,
within the oontemple tion of the Aot, they shall air0 notloo
to biildors   an&  ahall recite   that iaot retting     out the rnrrirrr
amount or the propostd tir warrukt         lndebtednrra,    ttw ntr    6f
intomat     mob tlw    warrant0 are to bar,      and thb ma&mm maturl-
ty date thereof.      The Aot aleo &we8 the voter8 tht         polvllo
by prqpz     ystitioa, or rubmittirato a refwa&am            the pweatr*oa
or tht lsmaanee of 8aid uarrantsr
                Mtsr      oarefully     ocruiderin$ the qumtion,     itim   cmr
o inl~n that bbforo Toakun Oount~ of&nissue aa sddltloti
de,500 warrsntr for Wit purpwe ai tompletiag   Eldhry M.4
tkt        provialona      of Artfult tS66a smut be l trletly ee lied with.
It    I8     true tkst      0totfon  6 or aala krtiole la8 the r0
                                                                Yl wing w
otptionr

                 "Ttm prmtrio~      of thf8 Att ek&l not eftaot
            pmjeotn ror pub110           0vaswt.a themior~t       law-
            fully authorirtd,             t mtrhtmtrttif bt ltw-
            fullf    wthorired    by 8 v8to Oz the potplr,   e,ad
            where tktm       may be a ddioitrref OS fued t to oom
            plete mme in eaoordenet rith the planr aaadpur-
            poota      authorfztd     by the w&4rl,w

                fr   these    bondu had betn voted ror a rpeoftia       projeot
or a        speolrfo      highwey then we bekiert  the 6xetption       in 8@tlon
6 ab hrtiale             ZSb%a xoul&     apply.   &wever,   M   do not btliew
that this azoqtlon oowra th tltattmeat 02 ffmte in gaur m-
          In this ease there was 00 prrticulaz 9rojeo9 or DO
~kalar        plans and pwpoeer author&atd    bg the ?oterr ot aaid
eleotion.     The rokert  rinrply rutheniaad th0 fr8u6umt  t& f&i@,-
000 bollbe, the prooteds ct v&lob wtm      to be rprall ror thw pw-
port  of  the   aonstmction, zaalnteoenoa and gporation   of -oak-
&ted,    gravelc& or pared road8 and turnplkerr, or in nld thereof,
fn Ion&m County, and the aout        had the authority to eptnd     nid
a#ney on any rosd in tkt ceuaby.                                                   ,
at..:
‘,r.     Boaarable l&arrla R. Poet, pa@ #S




                ‘Ke reallne that thl8   ia R very oloro queotloa a*
         to whether or not this excsptfoawould apply to the rtabe-
         meat of fasts mubsltted by you, but there 16 a leriou~
         doubt la our aindr a@ to wbthar or aot thir uoeption rp-
         pllra to your pfMdular      8ftuetion. ft La our opinion that
         la view OS said doubtthe oouaty should atriotly oo~lply    with
         tbt terns of Artiale 836&.
                This opfaioa is based on the frnotr*t&ad by you Man
         you rirlted thlr oftios axaddlrowred the matter with W.
         Your oorreapodleaos,however, iadio&ea thet probably  the
         aoatnot has beea oompletmd.
                Under   either   #et ar faot8   the oounty m#t   lure   &riot-
         Iy complied with thr term of Artlelr EJO%a a8 te Jwtieo, eto.#

11
         brforr tlam warnat my be legally irBue6.
                This oplaion m4mly &ate8 the smthed Wmt saaadbr
         rollowed la lmuiag time warranta and we are ia.aa way pam-
         :~~~oa the validity of aaid Warrat& i? and w&WI tlmy mm
               .
                Am pr your reqwa% we are retumilry the oontraot ntb-
         rltt8d with your oplal0~ request.




 i
     w
 I